Citation Nr: 1421062	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  07-33 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for degenerative arthritis of the lumbar spine.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of that hearing is of record.

In November 2011 decision, the Board reopened the Veteran's service connection claim for degenerative arthritis of the lumbar spine and remanded the claim for further evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's degenerative arthritis of the lumbar spine did not preexist his entry into active service. 

2.  The evidence of record weighs against a finding of a continuity of symptomatology of lumbar spine degenerative arthritis.

3.  The Veteran's degenerative arthritis of the lumbar spine was not at least as likely as not incurred during or as a result of his active service.



CONCLUSION OF LAW

The criteria for entitlement to service connection for degenerative arthritis of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In a November 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  In relevant part, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; information and evidence that he was expected to provide; and of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has completed all reasonable actions possible to assist the Veteran with developing his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment records (STRs), and VA and private medical records have been associated with the claims file.  Additionally, the Veteran has been afforded a VA examination with respect to his claim and additional opinions were obtained from medical specialists in VA's Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2013).  

VA employees, including Board personnel, have two distinct duties when conducting hearings:  The duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's Board hearing the relevant issue on appeal was identified, including the evidence required to substantiate the claim.  Although there was much discussion regarding substantiating the Veteran's claim based on the belief his current degenerative arthritis preexisting service, there was also discussion of potential evidence that could substantiate the claim for service connection in general.  The Bryant duties were thereby met.

Additionally, the Board finds that the AOJ substantially complied with the Board's November 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  In this regard, the Board remanded the Veteran's claim in order to obtain information and assist with obtaining private treatment records and to afford him a VA examination with respect to his claim.  The Veteran did not respond to requests for authorization to obtain private treatment records on his behalf, and he did not otherwise provide such records, as instructed.  Moreover, although he was afforded a VA examination in May 2012, and the examination report did not respond to all inquiries posed by the Board, the additional VHA opinions have adequately addressed the issues raised in the November 2011 remand.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his service connection claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Service Connection 

      A.  Governing Law and Regulations
      
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for certain chronic diseases, including arthritis, when such disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  When service connection for chronic diseases is at issue, the second and third elements for service connection may also be established by showing continuity of symptomatology.  See Walker, 701 F.3d 1331.  

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  

In making all determinations, the Board must fully consider the lay evidence of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

In determining the probative value to be assigned to a medical opinion, the Board must assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case, whether the medical expert provided a fully articulated opinion, and whether the opinion is supported by a reasoned analysis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      B.  Analysis

At the outset, the Board notes that there has been some uncertainty as to whether the Veteran had a low back disability that may have preexisted his entry into active service.  His STRs include an October 1965 report of medical history, provided in connection with a pre-induction examination, which documented no complaints or findings involving his lower back.  In a January 1968 report of medical history, provided in connection with a subsequent pre-induction examination, the Veteran reported having had a prior kidney infection that affected his back.  The notations specifically indicated that he did not have an orthopedic problem.  The January 1968 pre-induction examination report reflected a normal spine.  A February 1969 report of medical history, provided in connection with his induction examination, reflected a history of back trouble.  Specifically, the Veteran reported having had a low back strain and having used a support.  The report noted that his back was currently asymptomatic.  Notably, the February 1969 induction examination revealed that a lumbosacral spine examination, which included X-ray findings, was normal.  

In short, clinical evaluation of the Veteran's back at the time of his entry into serve was normal.  VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2013).  A "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Based on this evidence, the Board finds that the Veteran was presumed sound upon his entry into active service.  

Moreover, in spite of the Veteran's lay contentions and limited medical findings regarding a back disability preexisting his service, the Board finds that the evidence of record does not meet the high threshold of constituting clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Thus, the Veteran's claim on appeal is regarded as one for service connection by way of incurrence in service.  Id.

Considering then the required elements for service connection, review of the record reveals that the Veteran clearly suffers from current degenerative arthritis of his lumbar spine.  Lumbar degenerative disc disease (DDD) was diagnosed during his May 2012 VA examination.  Thus, the first required element for service is thereby met. 

Turning to the remaining elements of service connection, during the Veteran's active service, he sought medical treatment for complaints of low back pain multiple times in February 1969, including on February 7, 15, 18, 20, 24, and 25.  During the February 15 clinical consultation, he reported a 4-year history of chronic low back pain.  Incidentally, the Board notes that this report is also insufficient to overcome the finding regarding the Veteran's soundness at his entry into active service.  Physical examination findings surrounding this time period were essentially unremarkable and X-rays taken of his lumbar spine were normal.  

A March 1969 clinical record noted chronic low back pain.  The Veteran also had an enlarged and tender prostate.  The report noted that chronic prostatitis could be causing his back pain.  A March 1969 genitourinary clinical report again noted a tender and enlarged prostate but was silent as to any report of back pain.  

A later, January 1970, clinical report noted that the Veteran had complaints of back pain, apparently caused by prostate infection.  An additional clinical note dated the same day indicated that the Veteran continued to have low back pain.  At that time, he also complained of pain in his left groin.  He was noted to have a tender left vas deferens and epididymis.  On his subsequent September 1970 separation examination, clinical evaluation of the Veteran's spine was normal.  

A review of the Veteran's post-service treatment records reveals continuous treatment for back pain, particularly for thoracic back pain, beginning in December 1996, after a work-related accident where a telephone pole fell on his head.  A July 1998 MRI report, dated less than two years after the work related incident, noted a bony abnormality at T9, on the left side.  This possibly represented a residuum of a facet injury or an old facture with bony overgrowth and impingement upon the neural canal and exiting foramen.  A December 1998 CT scan report noted mild osteoarthritic changes involving the left T9-10 facet joint which was producing a mild contour deformity on the left posterior aspect of the thoracic cord.  A January 1999 CT report noted overgrowth of posterior elements, which was most marked at the level of the superior end plate of T11, on the right, and posterior to the T10-11 disc.  This was associated with facet hypertrophy with presumed calcification within the ligamentum flavum.  An even more significant area of facet hypertrophy and calcification was noted at the inferior end plate of T9 on the left.  

Continuing VA and private treatment records reflect ongoing complaints of and treatment for back pain.  Treatment for back pain has included physical therapy and multiple rounds of epidural steroid injections.  

During a May 2009 Board hearing, the Veteran maintained that he received treatment for back pain multiple times during service.  He explained that he had engaged in frequent heavy lifting, including carrying heavy equipment in the field, during his service in Vietnam.  He attributed in-service back pain to such heavy lifting.  He further testified that he first received post-service treatment for back pain in 1970 or 1971, two or three months after his separation from service, from a Dr. Patton.  He noted, however, that Dr. Patton had since passed away and that records of his treatment were likely not available.  He additionally reported having a continuity of low back symptomatology since service, and he reiterated this contention during his May 2012 VA spine examination.  

Although the Board notes the Veteran's recent contentions of a continuity of low back symptomatology since his separation from service, more contemporary evidence shows that he previously attributed his back disability only to his post-service work related accident.  Most notably, in a September 2002 statement made in association with a claim for non-service-connected benefits, he contended that he had, inter alia, chronic back pain that started at the time of his December 1996 work related accident.  

Additionally, a February 2002 independent medical opinion noted that thoracic spine symptoms did not begin until after the 1996 accident.  A January 2004 evaluation report from one of the Veteran's private physicians noted that he reported for treatment with a complaint of chronic thoracic and lumbar back pain and that he related his pain back to a December 1996 work related accident.  A May 2004 examination obtained in association with a claim for benefits administered by the Social Security Administration (SSA) indicated that the Veteran reported an onset of low back pain beginning at the time of his 1996 accident.  

 Although the Board acknowledges the Veteran's reports regarding post-service treatment for his back within the first few months following his separation, the record does not indicate, nor has he contended, that he continued to receive treatment for a chronic back disability since his separation from service.  There is virtually no evidence dated prior to December 1996 to show that the Veteran complained of or was treated for back-related symptoms.  Moreover, the Veteran's reports do not constitute sufficient evidence to establish that degenerative arthritis of the lumbar spine was manifest to a degree of 10 percent or more within the year following his separation from service.  

Furthermore, although the Board does not doubt the sincerity of the Veteran's recent reports concerning a continuity of back pain since service, these more recent statements are, unfortunately, outweighed by his prior, contemporary statements indicating that his back symptomatology had its onset as a result of his December 1996 work related accident, some years following his separation from service. 

In an effort to afford to consider every possibility of substantiating the Veteran's claim, the Board has sought medical opinions with respect to whether current lumbar spine degenerative arthritis had its clinical onset during, or was otherwise etiologically related to, the Veteran's service.  In the May 2012 VA examination report, the examiner opined that the Veteran's claimed low back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner reasoned that the Veteran had one episode of a lumbar strain during service.  He also noted that the Veteran's current source of back pain and disability was more likely than not due to DDD, and that his DDD was less likely than not incurred in or caused by the one episode of a lumbar strain.  Rather, the examiner postulated that the Veteran's degeneration was likely related to his age and genetics and would not be caused by a single event.  

Where the VA examiner's opinion appeared to be based upon an inaccurate factual premise; namely, that the Veteran suffered one episode of a lumbar strain during service, and did not appear to fully consider the Veteran's lengthy history of treatment for back pain, the Board sought an additional medical opinion from a VHA specialist.  

In an August 2013 medical opinion an orthopedic specialist provided the opinion that the Veteran's low back disability likely had its onset prior to his entry into active service.  However, because the specialist provided this opinion in spite of the Board's factual finding that the Veteran was sound at his entry into active service, the specialist's opinion is of limited probative value, and incidentally, would not reach the required threshold to establish clear and unmistakable evidence of a preexisting back disability.

In a subsequent January 2014 opinion, after reviewing the extensive evidence of record, another VHA orthopedic specialist provided the opinion that it was more likely than not that the Veteran's low back disability did not have its clinical onset during service and that it was not related to any in-service disease, event, or injury, to specifically include frequent heavy lifting and carrying of heavy equipment.  Rather, the VHA specialist concluded the Veteran's low back disability was more likely than not related to his December 1996 work injury and progressive arthritic deterioration of his thoracic and lumbar spine, documented as early as 1998.  

In providing these opinions, the VHA specialist noted the Veteran's multiple reports of an onset of back symptomatology at the time of his 1996 accident.  Moreover, the specialist noted that X-rays and MRI scans showing progressive degenerative arthritis and findings of injury were consistent with the reported injury of December 1996.  

The Board finds that the VHA specialist provided a well-informed, well-reasoned, and fully articulated opinion addressing the Veteran's contention that his current lumbar spine degenerative arthritis was etiologically related to service.  See Nieves-Rodriguez, 22 Vet. App. at 303-304.  The VHA specialist clearly considered the evidence and contentions of record but noted that there was no evidence linking the Veteran's current disability to service, but was rather etiologically linked to the post-service, work related accident in December 1996.  

Based on the evidence of record, to especially include the VHA specialist's opinions, the Board cannot make a finding that the Veteran's current degenerative arthritis of the lumbar spine is etiologically related to his service  

For the reasons and bases provided above, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for degenerative arthritis of the lumbar spine.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The evidence in this case is not so evenly balanced so as to allow for application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107 (West 2002).  Accordingly, the Veteran's claim for service connection for degenerative arthritis of the lumbar spine must be denied.


ORDER

Service connection for degenerative arthritis of the lumbar spine is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
  


Department of Veterans Affairs


